Citation Nr: 0832351	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-37 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease with hiatal hernia and peptic ulcer disease (claimed 
as a stomach condition). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran had corroborated active duty service from 
November 1971 to November 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's gastroesophageal reflux disease with hiatal 
hernia and peptic ulcer disease (claimed as a stomach 
condition) is not etiologically related to service.


CONCLUSION OF LAW

The veteran's gastroesophageal reflux disease with hiatal 
hernia and peptic ulcer disease (claimed as a stomach 
condition) was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board has considered VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  These duties are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006).

By a May 2005 letter, the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
advised of multiple forms of evidence that he should submit 
to the AOJ to substantiate his claims, including alternate 
forms of evidence that may be sufficient to substitute for 
missing service treatment records.  See Daye v. Nicholson, 20 
Vet. App. 512 (2006).  A March 2006 letter informed the 
veteran of the type of evidence necessary to establish 
disability ratings and effective dates in compliance with 
Dingess.  

As noted below, the veteran contends his complete service 
treatment records (STRs) are not available.  VA has obtained 
all available STRs, which is supported by the RO's attempts 
to obtain additional STRs.  The RO has initiated requests for 
records to the National Personnel Record Center (NPRC), 
Walson Army Hospital, Fort Dix, and Walter Reed Army Medical 
Center.  The responses sent by the NPRC indicate that the 
records they had in their possession have been sent while 
Walson Army Hospital and Walter Reed Army Medical Center 
indicated that no records were located.  The Board is 
satisfied that the RO has taken all necessary steps to secure 
STRs and, given the responses from the NPRC, Walson Army 
Hospital and Walter Reed Army Medical Center, additional 
efforts would be futile.  38 U.S.C.A. § 5103A(b).  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records, 
as well as VA medical records.  The veteran was also given a 
VA examination, with a medical opinion, in connection with 
the claim.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, including 
peptic ulcers, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

As noted above, certain of the veteran's service treatment 
records appear to be missing.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, supra.  It is further noted, however, that the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (the Court declined to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).

While it is unfortunate that the veteran's complete service 
treatment records may be unavailable, the appeal must be 
decided on the evidence of record, and the Board's analysis 
has been undertaken with this heightened duty in mind.  As 
will be discussed below there are of record a number of 
service treatment records, including, crucially, the 
veteran's medical examination and a report of medical history 
in September 1974, shortly before the veteran's separation 
from service. 

The veteran contends that his gastroesophageal reflux disease 
with hiatal hernia and peptic ulcer disease was first 
manifest and was treated while he was in service.  His 
service treatment records reveal that he was seen in March 
1972, September 1973, January 1974 and March 1974 with 
symptoms such as diarrhea and the impression in those cases 
was viral illness or syndrome.  In addition, the veteran was 
seen in June 1972 and April 1973 and diagnosed with 
gastroenteritis.  The veteran's service treatment records are 
negative for any diagnosis or finding of gastroesophageal 
reflux disease with hiatal hernia and peptic ulcer disease.  
In particular, the veteran's September 1974 separation 
examination and report of medical history are devoid of any 
indications of gastroesophogeal reflux disease or a stomach 
condition.

Post-service medical evidence indicated that the veteran 
experienced gastrointestinal problems in 1993.  There are 
indications in the VA treatment records that an upper 
gastrointestinal study from May 1993 showed a hiatal hernia 
and an endoscopy from November 1993 revealed duodenitis, 
gastritis and esophogitis.  November 2004 VA treatment 
records include a diagnosis of esophageal reflux disease and 
a history of the same.  The treatment records indicate that 
the veteran was not experiencing problems with swelling, 
vomiting blood, hiatal hernia, pancreatic disease, 
constipation, diarrhea, bowel disease, and digesting his 
food.  The examiner reported that the veteran needed to watch 
his diet and that spicy foods would exacerbate his reflux.  
The records indicate that his reflux was under fairly good 
control with Prilosec and that there was no history of 
melena, gallbladder disease, hernia, nausea or hemorrhoids.  
Physical examination revealed a soft and non-tender abdomen 
with normoactive bowel sounds. 

A VA examiner, who reviewed the veteran's entire claims file 
and medical history in July 2005, noted that the veteran 
reported that his hiatal hernia and bleeding ulcer were 
diagnosed during his military service.  The veteran stated 
this occurred sometime between 1972 and 1973 and he was 
evaluated with a scope done at Walson Infirmary at Fort Dix, 
New Jersey.  The veteran also reported he had another scope 
at Walter Reed Army Hospital, and that facility found that 
his hiatal hernia was still there, along with a bleeding 
ulcer.  The VA examiner reviewed the veteran's service 
treatment records, particularly noting viral illness 
diagnoses and a gastroenteritis diagnosis.  The examiner then 
reviewed post-service medical records documenting the 
veteran's condition, including gastrointestinal issues in 
1993 and 2004.  The veteran indicated that he initially 
treated his reflux with Tagamet, but more recently was put on 
omeprazole.  Also, the veteran indicated that since being on 
omeprazole his symptomatology was much improved.  The 
examiner noted that there were no military service treatment 
records that he reviewed that show a diagnosis of 
gastroesophageal reflux disease, hiatal hernia, or peptic 
ulcer disease in the military.  The examiner opined that 
gastroenteritis, as described in the veteran's military 
service treatment records. would not be a cause leading to 
current conditions of gastroesophageal reflux disease, peptic 
ulcer disease, or hiatal hernia.

A July 2007 VA treatment note again showed a esophageal 
reflux diagnosis and indicated that the veteran was 
distressed over the fact that he had not been granted service 
connection for his stomach disabilities, which he stated had 
been bothering him since his military service.  

Documentation received from the Social Security 
Administration (SSA) in January 2008 indicates that the 
veteran was awarded SSA disability benefits due to a back 
disorder.  The SSA indicated that after a comprehensive 
search, they were not able to locate the veteran's medical 
records.  

In this case the veteran has a diagnosis of gastroesophageal 
reflux disease.  The question that must be answered is 
whether or not the veteran's current gastroesophageal reflux 
disease is related to his military service.  The veteran 
reports that he first experienced his stomach condition 
during service and the veteran's service treatment records do 
indeed document viral syndromes and gastroenteritis.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006).  Although the veteran contends that he was diagnosed 
with and treated for hiatal hernia and bleeding ulcer between 
1972 and 1973 at Fort Dix, New Jersey and Walter Reed Army 
Medical Center, there are no treatment records available that 
document these conditions.  There is also no medical evidence 
or opinion linking the veteran's gastroesophageal reflux 
disease his military service.  Not only is there no medical 
evidence in support of the veteran's claim, but there is 
medical evidence against the veteran's claim.  As noted 
above, in July 2005 a VA examiner opined that the 
gastroenteritis as suffered by the veteran in service would 
not be a cause leading to his current conditions of 
gastroesophageal reflux disease, peptic ulcer disease or 
hiatal hernia.

While the veteran has stated his belief that his current 
gastroesophageal reflux disease with hiatal hernia and peptic 
ulcer disease was caused by his military service and first 
manifested itself in service, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

For the Board to conclude that the veteran's gastroesophageal 
reflux disease with hiatal hernia and peptic ulcer disease 
had its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim, and the claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence of an 
outstanding issue.  That doctrine is not applicable in this 
case, however, because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Service connection for gastroesophageal reflux disease with 
hiatal hernia and peptic ulcer disease (claimed as a stomach 
condition) is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


